In an action, inter alia, to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Murphy, J.), entered December 29, 2010, as denied her motion for a protective order pursuant to CFLR 3103 (a).
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
Under the circumstances presented, the Supreme Court *1060providently exercised its discretion in denying the plaintiffs motion for a protective order pursuant to CPLR 3103 (a). Florio, J.P., Lott, Sgroi and Miller, JJ., concur. [Prior Case History: 2010 NY Slip Op 33583(U).]